                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                WESTERN DIVISION

CHAZ D. PINKSTON                                                                       PLAINTIFF

v.                                                CIVIL ACTION NO. 5:18-cv-103-DCB-MTP

PELICIA HALL, ET AL.                                                               DEFENDANTS

                                              ORDER

       THIS MATTER is before the Court on Plaintiff’s Motions for Default Judgment [53]

[54] [55] [56] [57] [58] [59] [60] [61] [72] [73] [74] [75] [76] [77] [78] [79] [80] [81] [82] [83]

[84]. Having considered the Motions and the record, the Court finds that the Motions should be

DENIED.

       Plaintiff, a prisoner proceeding pro se and in forma pauperis, brought this action pursuant

to 42 U.S.C. § 1983. In the instant Motions, Plaintiff requests that the Court enter default

judgments against Defendants Justin Green, Ms. Dunmore, Trinity Services Group, Inc., Michael

Johnson, Jacob Jones, B. Chester, Officer King, Larry Lee, Delando Miles, Pelicia Hall, Jerry

Williams, Tony Compton, Roger Davis, Richard Pennington, Chandra Berryman, Gloria Perry,

Mike Hatten, Centurion of Mississippi, LLC, Eshunna Robinson, April Meggs, Nathaniel Reed,

and James Burke. Plaintiff asserts that a default has been entered against each of these

Defendants. Plaintiff, however, misrepresents or misconstrues the record. A default has not

been entered against any of these Defendants, and the record demonstrates that none of these

Defendants are in default.




                                                  1
       On January 29, 2019, the Clerk of Court provided Defendants Notices of a Lawsuit and

Requests to Waive Service of a Summons [20] [21] [22] [23] [24].1 The Notices provided

Defendants thirty days in which to waive formal service of a summons by signing and returning

the waiver.2 Defendants Trinity Services Group, Inc., Larry Lee, Pelicia Hall, Jerry Williams,

Tony Compton, Roger Davis, Richard Pennington, Chandra Berryman, Gloria Perry, Mike

Hatten, Centurion of Mississippi, LLC, Eshunna Robinson, April Meggs, Nathaniel Reed, and

James Burke waived service of summonses. See Returns [32] [33] [34] [35] [36] [41] [42] [64].

On April 1, 2019, these Defendants timely filed Answers [67] [69] and a Motion to Dismiss

[70].3 As all of these Defendants timely filed either an answer or a motion to dismiss, Plaintiff’s

Motions seeking default judgments against them will be denied.

       Defendants Justin Green, Ms. Dunmore, Michael Johnson, Jacob Jones, B. Chester,

Officer King, and Delando Miles did not waive formal service of a summons. Pursuant to Fed.

R. Civ. P. 4(d) and as explained in the Notices [20] [21] [22] [23] [24], Defendants were not

required to provide a waiver of service, but were requested to do so in order to avoid the

expenses incurred in serving process. Thus, the Court directed the Clerk of Court to issue

summonses to these Defendants and directed the United States Marshal to serve these

Defendants. See Orders [44] [51]; Summonses [45] [52].


1
  Because Plaintiff is proceeding IFP, officers of the Court are tasked with issuing and serving
process pursuant to 28 U.S.C. § 1915(d). Where appropriate, the Court requests that defendants,
in cases like this one, waive service of process before directing the Unites States Marshal to
serve the defendants.
2
  A second Notice of a Lawsuit and Request to Waiver Service of a Summons [50] was provided
to Defendant Larry Lee on March 8, 2019.
3
  Defendant Larry Lee was required to file his answer by May 7, 2019, and the other Defendants
were required to file their answers by April 1, 2019. See Returns [32] [33] [34] [35] [36] [41]
[42] [64].

                                                 2
         The record reflects that service of process was executed on Defendants B. Chester, Jacob

Jones, and Ms. Dunmore on April 12, 2019. See Returns [91] [92].4 Accordingly, answers are

not due from Defendants Chester, Jones, and Dunmore until May 3, 2019.5 As the time for these

Defendants to file answers has not lapsed, Plaintiff’s Motions seeking default judgments against

them will be denied.

         On April 15, 2019, the United States Marshal filed a Return [90] showing that service of

process was not executed on Defendants Justin Green, Michael Johnson, Officer King, and

Delando Miles. On April 16, 2019, the Court entered an Order [93] directing Plaintiff to provide

more information on the identities and locations of Defendants Johnson and King. That same

day, the Court entered an Order [94] directing the Clerk of Court to provide Defendants Green

and Miles Notices of a Lawsuit and Requests to Waiver Service of a Summons. Defendants

Green and Miles may waive formal service of a summons by returning the waivers on or before

May 16, 2019. Because Defendants Green, Johnson, King, and Miles have not waived service of

process or been properly served, Plaintiff’s Motions seeking default judgments against them will

be denied.

         IT IS, THEREFORE, ORDERED that Plaintiff’s Motions for Default Judgment [53] [54]

[55] [56] [57] [58] [59] [60] [61] [72] [73] [74] [75] [76] [77] [78] [79] [80] [81] [82] [83] [84]

are DENIED.

         SO ORDERED this the 19th day of April, 2019.

                                              s/Michael T. Parker
                                              UNITED STATES MAGISTRATE JUDGE

4
 The Returns [91] [92] reflect that (1) Chester’s aunt accepted service on behalf of Chester; (2)
Jones’s wife accepted service on behalf of Jones; and (3) a human resources manager accepted
service on behalf of Dunmore.
5
    This assumes that process was properly served on these Defendants.
                                                  3
